UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 RICARDO GRANDE, on behalf of himself,
 FLSA Collective Plaintiffs, and the Class,

                      Plaintiff,                                   ORDER

               -against-                                  21 Civ. 1593 (PGG) (JLC)

 48 ROCKEFELLER CORP. d/b/a DELIS 48,
 and BYUNG W. CHO

                      Defendants,


PAUL G. GARDEPHE, U.S.D.J.:

              The Clerk of Court is directed to vacate the Mediation Referral Order (Dkt. No.

15).

Dated: New York, New York
       April 28, 2021
